Citation Nr: 9915132	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic depressive 
disorder, to include bipolar disorder.

3.  Entitlement to service connection for a stomach 
disability, to include ulcers, to include as due to exposure 
to Agent Orange.

4.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a thyroid 
disability, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a gall bladder 
disability, to include as due to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that service connection for a lung disability 
and prostate disability, to include as due to exposure to 
Agent Orange, was denied in an April 1995 rating decision.  
The veteran filed a Notice of Disagreement with respect to 
that decision and was provided with a Statement of the Case 
in February 1996.  Since these issues were not thereafter 
addressed by the veteran or his representative, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to these issues.




REMAND

PTSD

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (1998).

Review of the record discloses that entitlement to service 
connection for PTSD was denied by a Board decision dated in 
October 1989.  In a rating decision dated in April 1992, the 
RO again denied the veteran's claim noting that no new and 
material evidence had been submitted, the veteran was 
notified of this action in May 1992.  In a letter, dated in 
June 1994, the RO erroneously informed the veteran that he 
had again been denied service connection for PTSD in a May 
1994 rating decision.  However, in October 1994, the RO 
correctly informed the veteran that the May 1994 rating 
decision did not address the issue of service connection for 
PTSD.  The RO further informed the veteran that he was last 
denied service connection for PTSD in April 1992.  
Thereafter, the veteran filed in February 1995 to reopen his 
claim, inter alia, for service connection for PTSD.

The veteran's claim to reopen was denied in April 1995.  He 
was notified of that action by way of a letter dated April 
17, 1995.  He then submitted a timely Notice of Disagreement 
with the April 1995 rating decision.  The Statement of the 
Case on this issue was mailed on February 15, 1996.  

The veteran was then notified in a letter dated March 11, 
1996, that his requested hearing was scheduled for April 2, 
1996.  His representative submitted a statement, dated March 
21, 1996, wherein it was noted that the veteran was 
participating in intensive medical treatment and requested 
that the hearing be rescheduled after August 1996.  The 
representative did not address the PTSD issue at that time.  
In a letter dated March 27, 1996, the veteran was informed of 
his new hearing date of August 7, 1996.  There was no further 
correspondence from the veteran or his representative until 
the veteran submitted a statement in June 1996 in which he 
requested that his hearing be rescheduled for September 1996.  
Subsequently, the veteran presented testimony on his PTSD 
claim at a hearing on September 3, 1996.  He then filed a VA 
Form 9 in regard to his PTSD claim that was received at the 
RO on January 27, 1997.

The question arises as to whether the veteran has submitted a 
timely Substantive Appeal with respect to the April 1995 
rating decision denying reopening of his claim for service 
connection for PTSD.  The United States Court of Appeals for 
Veterans Claims (Court), in Marsh v. West, 11 Vet. App. 468, 
471 (1998), held that the Board erroneously failed to address 
whether its sua sponte consideration of the question of the 
timeliness of a Notice of Disagreement, without first 
according the veteran an opportunity to submit argument or 
evidence on that question, was prejudicial to the veteran.  
Under the circumstances, the Board concludes that this case 
must be remanded for further procedural development.

Remaining Issues

In addition, the veteran submitted evidence of a Social 
Security Administration (SSA) disability decision dated in 
June 1991.  The veteran was found to be disabled as a result 
of atypical bipolar disorder and gastric ulcers with an 
effective date of April 1990.  However, there is no 
indication in the record that any attempt was made to obtain 
the medical records relied upon by the SSA in rendering their 
decision.

The veteran also submitted a number of VA Forms 10-7978M, 
Medical Record - Discharge Instructions, relating to periods 
of inpatient status at various VA Medical Centers.  However, 
there is no indication in the record that the actual medical 
records or discharge summaries pertaining to the respective 
inpatient periods were ever requested and associated with the 
claims folder.  Specifically, the veteran listed the 
following periods:  June 26, 1992, to July 17, 1992; November 
19, 1992, to November 25, 1992; December 16, 1993, to 
December 17, 1993; January 20, 1994, to January 28, 1994; 
February 28, 1994, to March 4, 1994; April 8, 1994, to April 
14, 1994; January 26, 1995, to February 1995; February 27, 
1995, to March 7, 1995; and, July 22, 1997, to July 23, 1997.

Finally, the veteran was denied service connection for an 
acquired psychiatric disability, to include PTSD, in Board 
decisions dated in July 1987 and October 1989.  At the time 
of the Board's July 1987 decision, the veteran had been 
diagnosed with bipolar disorder, and, at the time of the 
October 1989 decision, with depression.  As the respective 
decisions encompassed a denial for service connection for an 
acquired psychiatric disorder, in addition to PTSD, new and 
material evidence is required to reopen a claim for service 
connection for bipolar disorder or depression.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (1996).  Service connection for a 
bipolar disorder or depression disability, as secondary to 
exposure to Agent Orange would not represent a new claim but 
rather only a new etiology for the diagnosed disability.  
Accordingly, the veteran is advised that he must submit new 
and material evidence to reopen his claim for service 
connection for either, or both, of those disabilities.  See 
generally Robinette v. Brown, 8 Vet. App. 69 (1995).
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  The Board is specifically 
interested in the inpatient 
summaries identified above.  

2.  The RO should contact the Social 
Security Administration for the 
purpose of obtaining a copy of the 
record upon which the veteran was 
awarded SSA disability benefits.

3.  The RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case 
and provided an appropriate 
opportunity to respond.

4.  In regard to the veteran's PTSD 
claim, the RO should provide the 
veteran and his representative, with 
a Statement of the Case which 
addresses the issue of whether the 
veteran has submitted a timely 
Substantive Appeal with respect to 
the issue of whether new and 
material evidence has been submitted 
to reopen a claim for entitlement to 
service connection for PTSD.  The 
Statement of the Case should conform 
to the requirements of 38 C.F.R. 
§§ 19.29 and 19.30 (1998).  The 
veteran should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


